internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number cc corp 4-plr-104026-03 date date legend corporation business a business b business c date date date a b c d e d assets e assets plr-104026-03 family a dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts corporation is a closely_held_corporation that has two classes of common_stock outstanding family a owns all of the outstanding common_stock each class of common_stock has identical rights except that only class a common shareholders may vote there are no outstanding options warrants or other rights to acquire any shares of any class of stock corporation has directly operated business a and business b and indirectly operated business c on date corporation sold the assets of business a for approximately dollar_figurea and distributed dollar_figureb to shareholders in partial_liquidation of corporation the date distribution on date corporation sold the d assets of business b for approximately dollar_figurec shortly after the sale corporation invested the d assets proceeds the d asset proceeds in a money market account by date corporation expects to sell the e assets of business b for approximately dollar_figured the e asset proceeds corporation will continue to operate business c proposed transaction corporation has proposed the following series of steps to facilitate the distribution of proceeds from the sale of business b assets collectively the proposed transaction i corporation will adopt a plan of partial_liquidation the plan providing for corporation to distribute to its shareholders all of the d asset proceeds immediately and the e asset proceeds after completion of the e asset sale together the d asset proceeds and the e asset proceeds the proceeds the proceeds will be reduced by federal and state income taxes due as a result of such sales reduced by amounts required to pay off an outstanding loan secured_by one of the assets sold and reduced by all expenses associated with such sales ii corporation will distribute all of the proceeds to its shareholders as described plr-104026-03 above the distribution in the year that corporation adopts the plan or in the subsequent year pursuant to the plan corporation estimates the amount of the distribution to be approximately dollar_figuree representations the taxpayer has made the following representations concerning the proposed transaction a the proceeds to be distributed are proceeds from the sale of business_assets that corporation actively used in business b and are not attributable to an expansion reserve a mere business decline or a mere decrease in working_capital none of the proceeds are proceeds from the sale of assets that directly or indirectly are or were idle passive or investment_assets b the distribution will be consummated during the taxable_year in which the plan is adopted or in the succeeding taxable_year c following the distribution_corporation will not retain any portion of the proceeds attributable to business b d the distribution will be made with cash coming solely from the proceeds corporation will not use any of the cash that it will distribute pursuant to the distribution in any manner except for the reduction of a loan that was secured_by one of the assets disposed the payment of selling_expenses associated with the sale and the payment of federal and state income taxes assessed as a result of such sale corporation will not distribute any assets representing income earned on the proceeds pursuant to the distribution_corporation has not used any of the proceeds in any of its remaining business activities corporation will not distribute any substituted assets e corporation will distribute the proceeds pro_rata to its shareholders f there are no declared but unpaid dividends on the stock to be redeemed by corporation g there is no plan or intent to completely liquidate corporation h corporation has no plan or intention to reenter business b or to expand its continuing business operations other than through normal internal growth i corporation shareholders have no plan or intention to reinvest any of the amount distributed in the distribution in corporation j the distribution will not be preceded or followed by the reincorporation or transfer of such cash to a recipient corporation where persons holding more than percent in value of the stock of corporation also hold more than percent in value of plr-104026-03 the stock of recipient corporation for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 of the code as modified by sec_304 k none of the amounts distributed by corporation in the distribution will be received by a corporation shareholder as a debtor creditor or employee or in any capacity other than that of a corporation shareholder rulings based solely on the information submitted and on the representations set forth above it is held as follows the distribution will be treated as a distribution in partial_liquidation under sec_302 sec_1_346-1 of the income_tax regulations provided the distribution is made in the taxable_year in which the plan is adopted or in the succeeding year the maximum amount of cash considered to be distributed in the distribution will equal the sales proceeds received by corporation relating to business b reduced by all liabilities including taxes and selling_expenses of corporation incurred in connection with the sale and the distribution this amount will not include any earned or accrued investment earnings on the proceeds see revrul_60_232 1960_2_cb_115 revrul_71_250 1971_1_cb_112 revrul_76_279 1976_2_cb_99 revrul_76_289 c b if the amount distributed to corporation shareholders in the distribution exceeds the maximum amount considered distributed in the partial_liquidation see ruling above each shareholder of corporation or each person considered to hold corporation stock under sec_302 as relevant will be treated as receiving the same ratio of that maximum amount and any excess such excess_distribution will be treated as a distribution_of_property under sec_301 and sec_316 in the case of noncorporate shareholders distributions made pursuant to the plan to the extent indicated in ruling above will be treated as in full payment in exchange for the stock constructively redeemed sec_302 such shareholders will recognize gain_or_loss to the extent of the difference between the amount distributed in partial_liquidation and the adjusted_basis of the shares deemed surrendered as provided in ruling below in exchange therefor provided that the stock is a capital_asset in the hands of an exchanging shareholder and that sec_341 is not applicable gain_or_loss if any will be considered capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code for purposes of ruling above the number of shares that will be considered to have been redeemed regardless of the number of shares actually surrendered for the purposes of determining gain_or_loss will be determined in accordance with the principles set forth in revrul_77_245 c b to the plr-104026-03 extent that the fair_market_value of the distributions in partial_liquidation received by a shareholder exceeds the fair_market_value of corporation stock deemed surrendered in exchange therefor the additional shares considered redeemed pursuant to revrul_77_245 will be determined in accordance with the principles set forth in revrul_68_348 c b and revrul_85_48 1985_1_cb_126 corporation will recognize no gain_or_loss on the distribution sec_311 caveats we express no opinion about the tax treatment of the proposed transaction under any provision of the code or regulations or the tax treatment of any condition existing at the time of or effect resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion was requested and none is expressed regarding the date distribution procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer affected by the proposed transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the proposed transaction covered by this letter is completed under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely ________________ richard k passales senior counsel branch office of associate chief_counsel corporate
